Title: To Thomas Jefferson from Thomas Mann Randolph, 6 March 1802
From: Randolph, Thomas Mann
To: Jefferson, Thomas


            Dear Sir,
              Edgehill March 6. 1802
            I communicate to you early a plan I have formed for the more profitable employment of my Slaves, lest coming to you by report you might suppose the removal was meant to extend to my family allso. I have conceived a design of procuring land in the Mississippi territory & removing all my Slaves thither to establish a large Cotton plantation which I shall conduct by well selected agents from Virginia with my own personal inspection at least once in two years, while my health will permitt. The hope of executing this scheme the approaching Autumn has made me divulge it now that the Slaves may have their minds prepared: it is absolutely necessary even to suffer them to believe that the whole family may come after two crops have been made with which view the children are encouraged to talk of it and the neighbours permitted to believe that emigration is our design. Yourself and Martha only know the whole scheme & to no other will it ever be divulged. It is with reluctance we permitt this little deception but we must, for the scheme absolutely hangs upon it: my slaves are willing to accompany me any where but they know well I should be little with them while the family is at a distance & they set much value upon my presence: besides their attachment to Martha would make their departure very heavy unless they had a belief that she was to follow at some time. I need not trouble you with a statement of the reasons which have induced me to determine on this step as they are certainly all obvious to you. You know that our lands yield a good & sure interest now by rent: that the preservation of them is more certain under a tenant well restricted than under an Overseer who will either reject all restraint or use it as an excuse for making no profit. You know the risk of loss from large slave establishments after the West India manner at this day in Virginia, and the little hope of profit from the culture of Tobacco now; with the certainty of immense gain from that of Cotton. You know that the oeconomic husbandry now necessarily introducing here from the multiplicity of objects it embraces; animals of various kinds, grapes grains, roots, manures, various & complicated instruments, geometric methods; cannot be successfully pursued by means of Slaves (who tho admirable for labor are little worth for Care & judgement,) unless upon a very small scale and when the person feeling the first interest joins in the daily business of the farm. You know that a climate without winter suits the constitution of Negroes and have heard that the Culture of Cotton is the least laborious of any ever practiced, never occasioning great fatigue & leaving abundant time for the raising provisions of every kind & all works for the Comfort of the laborers. Mere calculation, however alluring the result, could never have influenced me against my feelings: instead of suffering those to be blunted by dreams of Wealth I have encouraged my fancy to irritate & quicken them yet they join with cool reasoning to determine me on this step: they urge me strongly to remove these persons, whose happiness fortune has thrown upon my will, to a mild climate & gentle labor, with all their connexions I do or can in any way command rather than to keep them at extreme hard labor & great exposure here or to trust them to the mercy of Strangers, wholly without power, or very little & only at times within my control. The same feelings will induce me to accompany them in their journey and impell me to visit them often enough to ensure their ease & comfort.—The first affections of my heart will be tortured by the disposal of my person this plan for a time commands but the greatness of the end will give me patience: the prospect it affords of puting within my power the means of executing the first wishes I have; to endow two sisters and to be prepared to give my Son the most complete education by attending institutions of learning and traveling abroad. Preparatory to the step I mean to take I have been leasing lands in Henrico & Bedford & albemarle upon safe agreements as to their preservation. My rents, including a small portion pay’le. in kind, allready come very near 1200$. yet my slaves work to greater advantage this year than they have ever done being employed upon chosen spots. I am detained by the scheme of disposing by lottery of part of my property in N’o. Milton which will be executed at our District Court in april: not so advantageously I fear as I expected for the Rivanna has not been navigable at all since you left Albemarle. That done I shall set out immediately for the Natchez through Tenessee. I shall not remain there for any consideration later than the middle of July. If I can procure land I shall move all my Slaves out except a few chosen domestics on the 1st. day of November next.—We are in good health all. The children all declared at once they could not leave Grandpapa when asked if they would go to the Mississippi.—You will oblige me greatly by any information you have or can get which may be of service to me in my scheme.
            with most affectionate & constant attachment yr. &c
            Th: M. Randolph
          